Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-9, 13 and 15-23 are pending. 

Upon reconsideration in view of the amendment to claim 1, claim 3 is hereby rejoined with the elected Group. 

Claims 7, 15 and 16 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-6, 8-9, 13 and 17-23, drawn to a particular protein-drug conjugate that read on L is antibody, and specifically IgG; R, is arylene-heteroarylene, specifically phenyl-triazolyl; R2 is absent (p is 0); Z represents a linear saturated C18 alkylene group interrupted by 5 -O- and n is 1; R3 represents -C(O)NH- and q is 1, T is a group sensitive to cathepsin B having the formula A-W where A is Val-Cit and W is 

    PNG
    media_image1.png
    93
    165
    media_image1.png
    Greyscale
u is 1; D, the cytotoxic drug residue, is monomethyl auristatin E (MMAE) and k is 1;  The claims within Group | that encompass the elected species are claims 1, 2, 4- 6, 8-10 and 13, 


    PNG
    media_image2.png
    355
    530
    media_image2.png
    Greyscale
, are being acted upon in this Office Action.   
	
Objection and Rejection Withdrawn
The objection to claims 1-6 and 9 is withdrawn in view of the claim amendment. 

The rejection of claims 1, 4, 5, 8, 9, 10 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 13 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
In this case, claim 1 encompasses

    PNG
    media_image3.png
    698
    669
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    719
    635
    media_image4.png
    Greyscale

Claim 2 encompasses any protein-drug conjugate according to claim 1, wherein the cytotoxic drug is selected from dolastin 10, dolastin 15, auristatin E, auristatin EB (AEB), auristatin EFP (AEFP), monomethyl auristatin F (MMAF), monomethylauristatin-D (MMAD), monomethyl auristatin E (MMAE) and 5-benzoylvaleric acid-AE ester (AEVB).
Claim 3 encompasses the Protein-drug conjugate according to claim 1, wherein the protein is any monoclonal antibody.
Claim 4 encompasses the Protein-drug conjugate according to claim 1, wherein the hydrolase is selected from protease Cathepsin B, a peptidases, an esterase, a glycosidase, a glucuronidase and a galactosidase.
Claim 5 encompasses the Protein-drug conjugate according to claim 4, wherein T is selected from the following groups:
- a group which is sensitive to glucuronidases, having the following formula:

    PNG
    media_image5.png
    653
    598
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    584
    638
    media_image6.png
    Greyscale

Claim 6 encompasses the  Protein-drug conjugate according to claim 1, wherein Z is a spacer selected from the group consisting of: - a linear or branched, saturated C1-C22 alkylene group optionally interrupted by one or more chemical groups selected from -O- and -C(O)NH-, - a heteroarylene group.
Claim 8 encompasses the Protein-drug conjugate according to claim 1, wherein: 
R is arylene-heteroarylene, 
P is 0, 
N is 1, 
q is 1 and R3 is -C(O)NH-, and 
u is 1. 
Claim 9 encompasses the protein-drug conjugate according to claim 1, which has any of the following structures:

    PNG
    media_image7.png
    423
    647
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    746
    657
    media_image8.png
    Greyscale

Wherein the “protein” designates a cysteine-containing protein residue wherein, in the above formulas, m is the mean Payload-to-protein Ratio of the conjugate which ranges from .01 to 16.
Claim 13 encompasses a pharmaceutical composition comprising an effective amount of at least one of the compounds according to claim 1 and a pharmaceutically acceptable carrier.
Claim 17 encompasses the protein-drug conjugate according to claim 1, wherein n is from 0 to 2 and/or m is from 0.1 to 8.
Claim 18 encompasses the protein-drug conjugate according to claim 1, wherein the hydrolase is an intracellular hydrolase.
Claim 19 encompasses the protein-drug conjugate according to claim 8, wherein (T) is (T3):
Claim 20 encompasses the protein-drug conjugate according to claim 9, wherein “Protein” designates IgG. 
Claim 21 encompasses the protein-drug conjugate according to claim 9, wherein “Protein” designates IgG1 or IgG4.
Claim 22 encompasses the protein-drug conjugate according to claim 1, wherein the cytotoxic drug is selected from MMAE, MMAF and MMAD.
Claim 23 encompasses the protein-drug conjugate according to claim 1, wherein the cytotoxic drug is MMAE
The specification discloses antibody drug conjugate comprising a cysteine containing trastuzumab that binds to HER2 wherein the antibody is linked to a prodrug comprising just arylpropionlonitrile (APN) functional group (instant R1), a beta-galactosidase sensitive linker and a monomethyl auristatin E (MMAE) (aka T-APN-Gal-MMAE or compound 25) or a prodrug comprising a glucuronidase sensitive linker and a MMAE (aka T-APN-Glu-MMAE or compound 26) or a prodrug comprising cathepsin B sensitive linker valine-citulline dipeptide and a MMAE (T-APN-VC-MMAE or compound 35) or a prodrug comprising PEG spacer, a cathepsin B sensitive linker valine-citulline dipeptide and a MMAE (aka T-APN-PEG-VC-MMAE or compound 27) as shown in claim 9.  The individual DAR species m ranges from 0 to 8 according to MS spectra and HIC chromatograms, see p. 32, in particular. 
However, the specification does not disclose a representative species of a broad range of antibody-drug conjugates comprising any cysteine-containing antibody, such as any monoclonal antibody linked to any dolastatin residues via any linker set forth in claim 1, any cytotoxic drug recited in claim 2, wherein m ranges from 0.1 to 16.  The specification does not disclose representative number species of prodrugs, much less conjugated to any cysteine containing antibody as a pharmaceutical composition. 
	It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to an antigen. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Furthermore, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
With respect to conjugate stability and homogeneity, the  ‘7,723,485 patent (of record) teaches conventional means of attaching, i.e. linking through covalent bonds, a drug moiety to an antibody generally leads to a heterogeneous mixture of molecules where the drug moieties are attached at a number of sites on the antibody. For example, cytotoxic drugs have typically been conjugated to antibodies through the often-numerous lysine residues of an antibody or through cysteine sulfhydryls (thiols) activated by reducing interchain disulfide bonds, generating a heterogeneous antibody-drug conjugate mixture, containing species with different molar ratios of drug to antibody, linked at different sites, each with a distinct in vivo profile of pharmacokinetics, efficacy, and safety Depending on reaction conditions, the heterogeneous mixture typically contains a distribution of antibodies with from 0 to about 8, or more, attached drug moieties, see col. 2, line 22, in particular. 
As another example, Strop et al (Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.    
Regarding pharmaceutical composition (claim 13), the specification discloses trastuzumab conjugated to MMAE via an arylpropionlonitrile (APN) functional group (instant R1) of a beta-galactosidase sensitive linker for treating HER2 specific cancer, see Example 4.  The specification discloses the protein-drug conjugate is for treating/preventing cancer in a subject, see p. 20 and p.  22, lines 4-6.  The “subject” may be a non-human mammals such as dogs, cats, horses, cows, pigs, sheep, non-human primates, among others, see p. 21, lines 3-9.   
However, there is insufficient guidance as to the binding specificity of the antibody-drug conjugate comprising any cysteine containing antibody in the claimed conjugates.  There are insufficient in vivo working examples.  Given the plethora of cysteine-containing antibodies, linkers, spacer, and cytotoxic drug residues, it is unpredictable which undisclosed conjugate is effective as a pharmaceutical composition for treating which cancer in any mammalian subject.   
The specification does not describe the structure-identifying information about the antibody-drug conjugate, nor describe a representative number of species falling with the scope of the genus or structure common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of protein-drug conjugate themselves that is effective to treat any cancer in any subject.   In view of all of the above, a skilled artisan would reasonably conclude that applicant was not in possession of the genus of antibody-drug conjugates and pharmaceutical composition comprising such at the time of filing. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) an antibody-drug conjugate comprising the structure as set forth in claim 9, wherein the antibody is trastuzumab, and (2) a pharmaceutical composition comprising antibody-drug conjugate comprising the structure as set forth in claim 9, wherein the antibody is trastuzumab and a pharmaceutically acceptable carrier, but not the full breadth of the claims meets the written description provision of 35 USC 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115). 

Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive.  

Applicant’s position is that Applicants claims are directed to protein-drug conjugates in which a cysteine-containing protein residue is conjugated to at least one moiety that is specifically defined by a particular structure.
However, the Office appears to understand Applicant’s claims as being directed to antibodies that target cancer. See page 13 of the Action which states that “[t]he specification discloses lysosomal enzymes differs [sic] from one type of cancer cells to another’ and “Even assuming the antibody binds to human HER2/neu (elected species), the specification does not describe the common structure share [sic] by members of the genus of antibodies in the claimed conjugates.” No such limitation is found in Applicant’s claims and a limitation that requires the antibodies bind to particular targets cannot be read into the claims. The claims are directed to antibodies against any target, where the antibodies are modified as specified in claim 1. The specification clearly provides an adequate written description of the claimed invention.
In addition, the Office comments on pharmaceutical composition claim 13 by mentioning that “the specification discloses the protein-drug conjugate is for treating/preventing cancer in a subject.” Action, page 22. Although this is true, claim 13 itself is not limited to any particular treatments. 
Consequently, the Office does not appear to have compared the scope of the claims with the scope of the disclosure.  Applicant’s claims are limited by structure. It is, therefore, unnecessary in the context of these claims to more specifically identify the proteins that form part of the conjugates.
In part Il (““Methodology...”), the guidelines state that “For each claim drawn to a genus the written description requirement may be satisfied...by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure.
Applicant notes that the rejected claims are original claims.' With regard to original claims, part Il of the Guidelines also states that “[p]ossession may also be shown by a clear depiction of the invention in detailed drawings or in structural chemical formulas which permit a person skilled in the art to clearly recognize that applicant had possession of the claimed invention.”
This is certainly the case here. Starting with the Summary of the Invention on pages 3-4, and continuing in the Detailed Description on pages 5-18, the specification defines numerous structures for the parts of the final conjugates.
Again, as noted above, the rejected claims are original claims. The language of these claims also corresponds nearly identically to passages in the specification. This alone should be sufficient to conclude that the applicants had possession of the invention as originally claimed and that an adequate written description exists in the specification for the rejected claims. On page 22 of the Action, the Office states “[However, the  Amendments made to the claims in the Preliminary Amendment filed on November 15, 2019, did not change the scope of the claims as originally filed.  The specification does not teach the structure of the broad range of protein-drug conjugates comprising any cysteine-containing protein, or cysteine containing antibody linked to any drug (claim 1).” This statement overlooks that the specification contains disclosure nearly identical to that is found in the claims.
Therefore, the issue here is certainly not whether the specification supports claims that were not originally in the application.  The Court of Customs and Patent Appeals, the predecessor to the Federal Circuit, stated that original claims constitute their own description. See in re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980) and in re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, the original claims in this application would seem to meet the written description requirement.
With respect to original claims, MPEP § 2163, part I.A., also provides the following pertinent guidance:
A. Original Claims
There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) (“we are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims”). However, as discussed in paragraph I., supra, the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
(emphasis added)
In the instant case, there is nothing to indicate that the “presumption” should be disregarded. The issues outlined in the previous paragraph, i.e., lacking particularity or a description of an essential feature, are not present here. The claims do not require anything that is not adequately described in the specification or unconventional in the art.  All the claim limitations are adequately described.
Consequently, when the specification, which includes the original claims, is properly evaluated, it is clear that an adequate written description is present here for the original claims. Applicants respectfully request the Examiner to reconsider and withdraw the 35 U.S.C. § 112, first paragraph, written description, rejection.

In response, “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Claim 1 encompasses any

    PNG
    media_image3.png
    698
    669
    media_image3.png
    Greyscale


    PNG
    media_image9.png
    1020
    901
    media_image9.png
    Greyscale

The specification discloses antibody drug conjugate comprising a cysteine containing trastuzumab that binds to HER2 wherein the antibody is linked to a prodrug comprising just arylpropionlonitrile (APN) functional group (instant R1), a beta-galactosidase sensitive linker and a monomethyl auristatin E (MMAE) (aka T-APN-Gal-MMAE or compound 25) or a prodrug comprising a glucuronidase sensitive linker and a MMAE (aka T-APN-Glu-MMAE or compound 26) or a prodrug comprising cathepsin B sensitive linker valine-citulline dipeptide and a MMAE (T-APN-VC-MMAE or compound 35) or a prodrug comprising PEG spacer, a cathepsin B sensitive linker valine-citulline dipeptide and a MMAE (aka T-APN-PEG-VC-MMAE or compound 27) as shown in claim 9.  The individual DAR species m ranges from 0 to 8 according to MS spectra and HIC chromatograms, see p. 32, in particular. 
However, the specification does not disclose a representative species of a broad range of antibody-drug conjugates comprising any cysteine-containing antibody, such as any monoclonal antibody linked to any dolastatin residues via any hydrolases sensitive linker set forth in claim 1, any cytotoxic drug recited in claim 2, wherein m ranges from 0.1 to 16.  Other than the prodrug comprising an arylpropionlonitrile (APN) functional group, a polyethylene spacer, cathepsin B, galactosidase or glucuronide sensitive linker having the structures set forth in claim 9 conjugated to just trastuzumab, the specification does not disclose a representative number species of prodrugs, much less conjugated to any cysteine containing antibody as a pharmaceutical composition for treating any cancer in any subject.  In particular, the specification does not describe the structure, e.g., amino acid sequence of the heavy and light chain variable region of the antibody that correlated with binding encompassed by the claimed protein-drug conjugates.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to an antigen. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Furthermore, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
With respect to conjugate stability and homogeneity, the  ‘7,723,485 patent (of record) teaches conventional means of attaching, i.e. linking through covalent bonds, a drug moiety to an antibody generally leads to a heterogeneous mixture of molecules where the drug moieties are attached at a number of sites on the antibody. For example, cytotoxic drugs have typically been conjugated to antibodies through the often-numerous lysine residues of an antibody or through cysteine sulfhydryls (thiols) activated by reducing interchain disulfide bonds, generating a heterogeneous antibody-drug conjugate mixture, containing species with different molar ratios of drug to antibody, linked at different sites, each with a distinct in vivo profile of pharmacokinetics, efficacy, and safety Depending on reaction conditions, the heterogeneous mixture typically contains a distribution of antibodies with from 0 to about 8, or more, attached drug moieties, see col. 2, line 22, in particular. 
As another example, Strop et al (Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.    
Regarding pharmaceutical composition (claim 13), the specification discloses trastuzumab conjugated to MMAE via an arylpropionlonitrile (APN) functional group (instant R1) of a beta-galactosidase sensitive linker for treating HER2 specific cancer, see Example 4.  The specification discloses the protein-drug conjugate is for treating/preventing cancer in a subject, see p. 20 and p.  22, lines 4-6.  The “subject” may be a non-human mammals such as dogs, cats, horses, cows, pigs, sheep, non-human primates, among others, see p. 21, lines 3-9.   
However, there is insufficient guidance as to the binding specificity of the antibody-drug conjugate comprising any cysteine containing antibody in the claimed pharmaceutical composition.  Given the plethora of cysteine-containing antibodies, linkers, spacer, and cytotoxic drug dolastatin residues, it is unpredictable which undisclosed antibody-drug conjugate is effective as a pharmaceutical composition for treating which cancer in which mammalian subject.  There are insufficient in vivo working examples.  
  
In response to the argument that the claims are limited by structure and the claims are disclosed in specification as originally filed, while the specification lists each variables R1, R2, Z, T and Drug selected from dolastatin 10, dolastin 15, auristatin E, auristatin EB (AEB), auristatin EFP (AEFP), monomethyl auristatin F (MMAF), monomethylauristatin D (MMAD), monomethyl auristatin E (MMAE) and 5-benzoylvaleric acid AE ester (AEVB), a “laundry list” disclosure of every possible moieties, does not constitute a written description of every species in a genus of antibody drug conjugates because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the antibody-drug conjugate would have resulted.
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see MPEP 2163.IIAii
In this case, other than the MMAE prodrugs comprising an arylpropionlonitrile (APN) functional group, a polyethylene spacer, cathepsin B, galactosidase or glucuronide sensitive linker having the structures set forth in claim 9 conjugated to just trastuzumab, applicants were not possession of the genus of antibody-drug conjugates as claimed at the time of filing because the specification does not describe which “residue” of dolastin 10 linked to which cysteine of which antibody and linker comprises any combination of L, R1, (R2)p, (Z)n, (R3)q, (T)u and m in formula I.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

Regarding pharmaceutical composition (claim 13), the specification discloses trastuzumab conjugated to MMAE via an arylpropionlonitrile (APN) functional group (instant R1) of a beta-galactosidase sensitive linker for treating HER2 specific cancer, see Example 4.  The specification discloses the protein-drug conjugate is for treating/preventing cancer in a subject, see p. 20 and p.  22, lines 4-6, instant claims 15-16.  The “subject” may be a non-human mammals such as dogs, cats, horses, cows, pigs, sheep, non-human primates, among others, see p. 21, lines 3-9.   
However, there is insufficient guidance as to the binding specificity of the antibody-drug conjugate comprising any cysteine containing antibody in the claimed conjugates.  
Yu et al (of record, Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).  
Even assuming the antibody in the conjugate is trastuzumab (anti-HER2), it is unclear how this can bind to another HER2 from other species, e.g., dogs, cats, horses, cows, pigs, sheep, non-human primates, among others  or protein, as antibodies have specific binding.  There are no in vivo working examples.  A pharmaceutical composition in the absent of in vivo working examples is unpredictable.  Deleting “pharmaceutical” in claim 13 would obviate this issue.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Thus, the specification fails to describe these DNA sequences.
Therefore, only (1) an antibody-drug conjugate comprising the structure as set forth in claim 9, wherein the antibody is trastuzumab, and (2) a pharmaceutical composition comprising antibody-drug conjugate comprising the structure as set forth in claim 9, wherein the antibody is trastuzumab and a pharmaceutically acceptable carrier, but not the full breadth of the claims meets the written description provision of 35 U.S.C.  112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
For these reasons, the rejection is maintained. 


Claims 1-6, 8-9, 13 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) an antibody-drug conjugate comprising the structure as set forth in claim 9, wherein the antibody is trastuzumab, and (2) a pharmaceutical composition comprising antibody-drug conjugate comprising the structure as set forth in claim 9, wherein the antibody is trastuzumab and a pharmaceutically acceptable carrier, does not reasonably provide enablement for any protein-drug conjugate as set forth in claims 1-6, 8-9, 13 and 17-23.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 encompasses

    PNG
    media_image3.png
    698
    669
    media_image3.png
    Greyscale


    PNG
    media_image10.png
    660
    583
    media_image10.png
    Greyscale

Claim 2 encompasses any protein-drug conjugate according to claim 1, wherein the cytotoxic drug is selected from dolastin 10, dolastin 15, auristatin E, auristatin EB (AEB), auristatin EFP (AEFP), monomethyl auristatin F (MMAF), monomethylauristatin-D (MMAD), monomethyl auristatin E (MMAE) and 5-benzoylvaleric acid-AE ester (AEVB).
Claim 3 encompasses the Protein-drug conjugate according to claim 1, wherein the protein is any monoclonal antibody.
Claim 4 encompasses the Protein-drug conjugate according to claim 1, wherein the hydrolase is selected from protease Cathepsin B, a peptidases, an esterase, a glycosidase, a glucuronidase and a galactosidase.
Claim 5 encompasses the Protein-drug conjugate according to claim 4, wherein T is selected from the following groups:
- a group which is sensitive to glucuronidases, having the following formula:

    PNG
    media_image5.png
    653
    598
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    584
    638
    media_image6.png
    Greyscale

Claim 6 encompasses the  Protein-drug conjugate according to claim 1, wherein Z is a spacer selected from the group consisting of: - a linear or branched, saturated C1-C22 alkylene group optionally interrupted by one or more chemical groups selected from -O- and -C(O)NH-, - aheteroarylene group.
Claim 8 encompasses the Protein-drug conjugate according to claim 1, wherein: 
R is arylene-heteroarylene, 
P is 0, 
N is 1, 
q is 1 and R3 is -C(O)NH- 
u is 1. 
Claim 9 encompasses the protein-drug conjugate according to claim 1, which has any of the following structures:

    PNG
    media_image7.png
    423
    647
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    746
    657
    media_image8.png
    Greyscale

Wherein the “protein” designates a cysteine-containing protein residue wherein, in the above formulas, m is the mean Payload-to-protein Ratio of the conjugate which ranges from .01 to 16.
Claim 13 encompasses a pharmaceutical composition comprising an effective amount of at least one of the compounds according to claim 1 and a pharmaceutically acceptable carrier.
Claim 17 encompasses the protein-drug conjugate according to claim 1, wherein n is from 0 to 2 and/or m is from 0.1 to 8.
Claim 18 encompasses the protein-drug conjugate according to claim 1, wherein the hydrolase is an intracellular hydrolase.
Claim 19 encompasses the protein-drug conjugate according to claim 8, wherein (T) is (T3):
Claim 20 encompasses the protein-drug conjugate according to claim 9, wherein “Protein” designates IgG. 
Claim 21 encompasses the protein-drug conjugate according to claim 9, wherein “Protein” designates IgG1 or IgG4.
Claim 22 encompasses the protein-drug conjugate according to claim 1, wherein the cytotoxic drug is selected from MMAE, MMAF and MMAD.
Claim 23 encompasses the protein-drug conjugate according to claim 1, wherein the cytotoxic drug is MMAE
The specification discloses antibody drug conjugate comprising a cysteine containing trastuzumab linked to just arylpropionlonitrile (APN) functional group (instant R1) of a prodrug comprising a beta-galactosidase sensitive linker and a monomethyl auristatin E (MMAE) (aka T-APN-Gal-MMAE or compound 25) or a prodrug comprising a glucuronidase sensitive linker and a MMAE (aka T-APN-Glu-MMAE or compound 26) or a prodrug comprising cathepsin B sensitive linker valine-citulline dipeptide and a MMAE (T-APN-VC-MMAE or compound 35) or a prodrug comprising PEG spacer, a cathepsin B sensitive linker valine-citulline dipeptide and a MMAE (aka T-APN-PEG-VC-MMAE or compound 27) as shown in claim 9.  The individual DAR species m ranges from 0 to 8 according to MS spectra and HIC chromatograms, see p. 32, in particular. 
However, the specification does not teach the structure, e.g., amino acid sequence of the heavy and light chain variable regions of the antibody that correlated with binding specificity in the claimed antibody conjugates to enable one of skill in the art to make and use without undue experimentation.  
The specification does not teach a representative species of a broad range of antibody-drug conjugates comprising any cysteine-containing antibody, such as any monoclonal antibody linked to any dolastatin residues via any linker set forth in claim 1, any residues of cytotoxic drug recited in claim 2, wherein m ranges from 0.1 to 16.  The specification does not teach a representative number species of prodrugs, much less conjugated to any cysteine containing antibody as a pharmaceutical composition. 
	It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to an antigen. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al. (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  
Furthermore, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al (of record, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
With respect to conjugate stability and homogeneity, the ‘7,723,485 patent (of record) teaches conventional means of attaching, i.e. linking through covalent bonds, a drug moiety to an antibody generally leads to a heterogeneous mixture of molecules where the drug moieties are attached at a number of sites on the antibody. For example, cytotoxic drugs have typically been conjugated to antibodies through the often-numerous lysine residues of an antibody or through cysteine sulfhydryls (thiols) activated by reducing interchain disulfide bonds, generating a heterogeneous antibody-drug conjugate mixture, containing species with different molar ratios of drug to antibody, linked at different sites, each with a distinct in vivo profile of pharmacokinetics, efficacy, and safety Depending on reaction conditions, the heterogeneous mixture typically contains a distribution of antibodies with from 0 to about 8, or more, attached drug moieties, see col. 2, line 22, in particular. 
As another example, Strop et al (of record, Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.    
Regarding pharmaceutical composition (claim 13), enablement is not commensurate in scope with how to use such pharmaceutical composition to treat any cancer in all subject.  The specification discloses trastuzumab conjugated to MMAE via an arylpropionlonitrile (APN) functional group (instant R1) of a beta-galactosidase sensitive linker for treating HER2 specific cancer, see Example 4.  The specification discloses the protein-drug conjugate is for treating/preventing cancer in a subject, see p. 20 and p.  22, lines 4-6.  The “subject” may be a non-human mammals such as dogs, cats, horses, cows, pigs, sheep, non-human primates, among others, see p. 21, lines 3-9.   
However, there is insufficient guidance as to the binding specificity of the antibody-drug conjugate comprising any cysteine containing antibody in the claimed conjugates.  
Yu et al (of record, Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).  
Even assuming the antibody is trastuzumab, it is unclear how this can bind to another HER2 from other species, e.g., dogs, cats, horses, cows, pigs, sheep, non-human primates, among others  or protein, as antibodies have specific binding.  There are insufficient in vivo working examples.  
Given the plethora of cysteine-containing antibodies, linkers, spacer, and cytotoxic drug dolastatin residues, it is unpredictable which undisclosed conjugate is effective as a pharmaceutical composition for treating which cancer in which mammalian subject.   
Although the person of skill in the art is high, there is no absolute predictability even in view of the seemingly high level of skill in the art.   It has long been understood that organic chemistry “is essentially an experimental science [where] results are often uncertain, unpredictable, and unexpected.” Schering Corp. v. Gilbert, 153 F.2d 428 (2d Cir. 1946).  
As such, undue experimentation would be required to practice the claimed antibody-drug conjugate, and pharmaceutical composition commensurate in scope with these claims.

Given the lack of any rebuttal with respect to enablement, the rejection is maintained for reasons of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolodych (of record, Bioconjugate Chemistry 26: 197-200, 2015; PTO 1449) in view of US Patent No. 7,723,485 (of record, issued May 25, 2010, PTO 892). 
Claim 1 encompasses protein-drug conjugate having 

    PNG
    media_image11.png
    143
    442
    media_image11.png
    Greyscale

in which a cysteine-containing protein residue L is connected via one of its cysteine groups to one or more drug via a specific linker chain comprising a heteroarylpropiolonitrile (APN) moiety, wherein L is cysteine containing antibody, R1 arylene, R2 is –(C(O)NH-, p is 1, p and q are 0, n is 0, Z is a spacer or linear, T is a cleavable unit sensitive to hydrolases, u is 1, drug is MMAE, k is 1 or 2 and the mean payload (DAR) of the conjugate ranges from 0.1 to 16.
Claim 2 encompasses the drug is monomethyl auristatin E (MMAE). 
Kolodych teaches antibody-dye conjugate and a method of conjugating antibody such as trastuzumab (instant L, which is an IgG1 humanized monoclonal antibody that binds to HER2) comprising a thiol group S from the cysteine conjugated to a dye, e.g., TAMRA-NH2 using a heterobifunctional reagent, CBTF for amine-to-thiol coupling.  The linker comprises a 3-arylpropionitrile (APN) functional group in replacement of maleimide, see entire document, Fig 1, in particular.  

    PNG
    media_image12.png
    185
    520
    media_image12.png
    Greyscale

The mean payload DAR of the conjugate is 3.8, see p. 199, left col., Figure 2A, in particular.   
The advantage of using CBTF as a heterobifunctional crosslinker is that the conjugate is superior stability of the conjugate in plasma compared to maleimide-derived conjugates. 
Kolodych does not teach the cysteine containing antibody is conjugated to a drug MMAE instead of a dye.  
However, the ‘485 patent teaches various antibody drug conjugates (ADC) such as Ab-(LD)p wherein p is 1, 2, 3 or 4 (which is within the claimed 0.1 to 8), that comprises a cysteine-containing antibody, e.g., anti-MUC16 linked through the cysteine group to a drug such as MMAE (aka dolastin-10) as per claim 2 (see col. 42, 43) via a linker comprising a stretcher unit, e.g., (CH2)-C(O)NR(CH2CH2-OH)-CH2 (maleimide stretcher (MPEG, which is instant linear spacer Z), see col. 47), a dipeptide amino acid Val-Cit (see col. 48, col. 52), a para-animobenzylcarbamoyl (PAB) self-immolative moiety (instant cleavable unit sensitive to hydrolase) to a drug MMAF (instant dolastatin 10), see col. 53 to 60, reference claims 12-31, in particular.  
Regarding claim 3, the ‘485 patent teaches the antibody is monoclonal, see col. 9, line 45, col. 27, line 40, in particular.
Regarding claim 4, the ‘485 patent teaches the drug conjugate linker is hydrolyzed by tumor-associated protease, e.g., cathepsin B, see col. 49, line 28-32, in particular. 
Regarding claim 5, the ‘485 patent teaches the T is dipeptide, e.g., Val-Cit or vc (see col. 49, line 16-32, col. 47, line 60), a self-immolative spacer, e.g., p-aminobenzylcarbamoyl (PAB, see col. 47, line 54, col. 50, line 1-15, col. 52, line 3), sensitive to cathepsin B having the claimed structure, 

    PNG
    media_image13.png
    130
    337
    media_image13.png
    Greyscale
and v is an integer of 1, and Q is C1-C8 alkyl, see col. 50, line 11-15, in particular. 
Regarding claim 6, the ‘485 patent teaches the spacer is linear and comprises MC-Val-Cit-PAB, see col. 52, line 3. 
Regarding claim 10, the ‘485 patent teaches the antibody is IgG, IgG1 or IgG4, see col. 9, line 65 to col. 10, line 1, in particular. 
Regarding the drug, the ‘485 patent teaches MMAE has the following structure:

    PNG
    media_image14.png
    106
    385
    media_image14.png
    Greyscale
, see entire document, col. 43, claims in particular. 
In light of these teachings, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have conjugated any drug such as dolastin-10 (MMAE) to any antibody of the ‘485 patent using the commercially available heterobifunctional reagent CBTF for amine-to-thiol coupling reagent as taught by Kolodych with a reasonable expectation of success, e.g., stable site-specific antibody-drug conjugate comprising cysteine-containing trastuzumab or anti-MUC16 linked to MMAE through phenylene (R1), linear spacer (CH2)-C(O)NR(CH2CH2-OH)-CH2-Val-Cit-PAB linker that is stable in circulation.  
One of ordinary skill in the art would have been motivated to do so because Kolodych teaches CBTF-based conjugates showed significantly lower level of deconjugation and payload and the ‘485 patent teaches cysteine engineered antibody shows a defined homogenous antibody-drug conjugates, see p. 199, right col. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention by substituting the heterobifunctional reagent such as maleimide for Kolodych’s sodium 4-((4-(cyanoethynybenzoyHoxy)-2,3,5,6-tetrafluorobenzenesulfonate (CBTP) for amine-thiol coupling.  This reagent comprises a 3-arylpropionitrile (APN) group that replaces the maleimide and allows for the preparation of stable conjugates.  
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.  

Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive.  

Applicant’s position is that the conjugates of Applicant’s claimed invention differ from the compounds of Junutula in that the protein-binding moiety is a propiolonitrile group (and not a maleimide).
However, even if it were prima facie obvious to these references, the Applicant submits that the claimed conjugates are not obvious when considered in light of the data outlined below.
Applicant submits that this data is evidence of the non-obviousness of the claimed invention. These data clearly demonstrate that the propiolonitrile group required in Applicant’s claims provides an improved therapeutic efficacy, in particular in cancer treatment, which could not have been predicted from Kolodych et al. Figure 1 below shows the results of an experiment comparing in vivo anti-tumor efficacy of two protein-drug conjugates on BT-474 epithelial ductal carcinoma cells, a conjugate containing a propiolonitrile as required by Applicant's claims and a conjugate containing a maleimide as disclosed by Kolodych.
In the experiment, a BT-474 epithelial ductal carcinoma cell line was subcutaneously implanted into nude female mice. When the tumors reached 250 mm2 a single dose of each indicated conjugate (1 mg/kg), or the vehicle, was administered intravenously. Data are represented as median tumour volumes (n = 5 mice per group).

    PNG
    media_image15.png
    270
    585
    media_image15.png
    Greyscale

The two conjugates consist of an antibody (“mAb’”, as a protein) and MMAE (as cytotoxic drug) linked to each other through a linker comprising:
- a maleimide group, and T3 as a hydrolase-sensitive cleavable unit (“Maleimide-
Val-Cit-PAB”), or
- a propiolonitrile group and T3 as a hydrolase-sensitive cleavable unit (“APN-Val-Cit-PAB’). 
The comparative study shows that, after 60 days, the tumor volume has increased from 250 to only ca. 500 mm2 using an APN-T3-based conjugate as claimed herein whereas the tumor volume has increased from 250 to ca. 900 mm2 using the maleimide- T3-based conjugate, i.e., to a size nearly twice that of the tumor treated with the APN-T3- based conjugate of Applicant’s claims.
Compared to the efficacy of a T3 group and a maleimide, unexpectedly higher in vivo efficacy was achieved by combining a T3 group with a propiolonitrile group as claimed.
This data is evidence that the conjugates of the claimed invention are not obvious in view of the cited references. The claimed conjugates are surprisingly superior to those disclosed by Kolodych.  There is nothing in the cited references that would suggest this surprising superiority. The claimed conjugates are, consequently, not obvious in view of the Kolodych and Junutula references.

In response, none of the clams recite a “propiolonitrile group” as argued.   
However, Kolodych teaches linker comprises a 3-arylpropionitrile (APN) functional group, see 
    PNG
    media_image16.png
    54
    80
    media_image16.png
    Greyscale
.  The advantages of the APN are its high selectivity for thiols to form stable adducts against thiol exchange and hydrolysis and stability of the conjugate in plasma compared to maleimide-derived conjugates. 
The claims are NOT limited to propiolonitrile group and T3 as a hydrolase-sensitive cleavable unit (“APN-Val-Cit-PAB’) and MMAE as agued. 
In response to the argument that the efficacy of a T3 group and a maleimide, unexpectedly higher in vivo efficacy was achieved by combining a T3 group with a propiolonitrile group as claimed, this evidence is not commensurate in scope with Applicant’s claimed subject matter. See In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (“It is well settled ‘that objective evidence or nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’” (quoting In re Tiffin, 448 F.2d 791 (CCPA 1971)).  The unexpected results argued by applicant are not commensurate in scope with the claims.  While applicant has demonstrated that the specific mAb-APN-Val-Cit-PAB-MMAE produce unexpected results, applicant has not demonstrated that combinations comprising any of the other antibody, linkers, and cytotoxic drugs would yield similar results.  Therefore, the unexpected results from mAb-APN-Val-Cit-PAB-MMAE cannot readily be extrapolated to other claimed prodrug-drug conjugate combinations, see MPEP 716.02(d).  
For these reasons, the rejection is maintained. 

Conclusion
No claim is allowed.   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644